         Case 1:20-cv-02310-GLR Document 18-1 Filed 09/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



  COUNCIL OF PARENT ATTORNEYS
  AND ADVOCATES, INC.,                               Case 1:20-cv-02310-GLR
                        Plaintiff,
         v.

  ELISABETH (BETSY) DEVOS, in her
  official capacity as Secretary of Education,
  et al.

                        Defendants.



                         PROPOSED ORDER GRANTING COPAA’S
                          MOTION FOR SUMMARY JUDGMENT

       On the motion for summary judgment by Plaintiff Council of Parent Attorneys and

Advocates, Inc., the Court has considered the parties’ memoranda, declarations and exhibits, and

the oral arguments of their attorneys. There are no material facts that are subject to dispute.

Good cause appearing for reasons stated in this Court’s separate opinion,

       IT IS HEREBY ORDERED that Plaintiff’s motion for summary judgment is hereby

GRANTED.

       It is further ORDERED that the interim final rule promulgated by Defendants Betsy

DeVos and the United States Department of Education, effective July 1, 2020, entitled

“Providing Equitable Services to Students and Teachers in Non-public Schools,” enacting 34

C.F.R. § 76.665, published at 85 Fed. Reg. 39,479 is not in accordance with law and is in excess




                                                 1
sf-4330298
         Case 1:20-cv-02310-GLR Document 18-1 Filed 09/03/20 Page 2 of 2



of Defendants’ authority. Pursuant to 5 U.S.C. § 706(2)(A) & (2)(C), that interim final rule is

hereby declared unlawful and set aside, with nationwide effect.



 Dated: ___________. 2020

                                        Honorable George L. Russell, III
                                        United States District Judge




                                                2
sf-4330298
